In an action to recover damages allegedly sustained by plaintiff as a result of an assault and battery, false arrest and negligence, defendants appeal from an order of the Supreme Court, Kings County (Lawrence, J.), dated September 15, 1983, which (1) denied their motion to compel plaintiff to answer their first set of interrogatories and comply with their various demands and notices of discovery and (2) *361made a protective order pursuant to CPLR 3103 limiting the use of said disclosure devices.
Order affirmed, with costs.
Special Term did not abuse its discretion in limiting the use of disclosure devices pursuant to CPLR 3103 where it appeared, as the court noted, that "the disclosure devices being employed by defendants herein may be an unreasonable annoyance, intended to harass and overburden plaintiff and his counsel” (see, Matter of Westchester Rockland Newspapers v Marbach, 66 AD2d 335). Mollen, P. J., Mangano, O’Connor and Weinstein, JJ., concur.